

116 HR 5468 IH: Border Workforce Efficiency Act
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5468IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Ms. Torres Small of New Mexico (for herself, Mr. Cuellar, Mr. McCaul, Mr. Hurd of Texas, Mr. Peters, and Mr. Cloud) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo provide for U.S. Border Patrol Processing Coordinators to enhance border security, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Border Workforce Efficiency Act. 2.U.S. Border Patrol Processing Coordinator positions (a)Processing CoordinatorsThe Commissioner of U.S. Customs and Border Protection is authorized to hire and train U.S. Border Patrol Processing Coordinators to operate within the U.S. Border Patrol to—
 (1)perform administrative tasks related to the intake and processing of individuals apprehended by U.S. Border Patrol agents, where necessary;
 (2)transport individuals in U.S. Border Patrol custody, where necessary; and (3)perform custodial watch duties of individuals in such custody, including individuals who have been admitted to a hospital.
 (b)Clarified authoritiesA U.S. Border Patrol Processing Coordinator hired under subsection (a) may not arrest or otherwise detain any person as described in section 235, 236, or 287(a), of the Immigration and Nationality Act and such a Coordinator may not conduct any interview under section 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)).
 (c)TrainingThe Commissioner of U.S. Customs and Border Protection, in coordination with the Chief of the U.S. Border Patrol and in consultation with the Director of the Federal Law Enforcement Training Centers, shall develop tailored training for U.S. Border Patrol Processing Coordinators.
 (d)Associated support staffThe Commissioner of U.S. Customs and Border Protection is authorized to hire appropriate professional support staff to facilitate the hiring, training, and other support functions required by U.S. Border Patrol Processing Coordinators.
 (e)Biannual reportsNot later than 180 days after the date of the enactment of this Act and biannually thereafter for the following two years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding each U.S. Border Patrol sector that includes information relating to the following:
 (1)The number of U.S. Border Patrol Processing Coordinators assigned to each such sector. (2)The degree to which the responsibilities described in subsection (a) have been transferred from U.S. Border Patrol agents to U.S. Border Patrol Processing Coordinators.
 (3)The percentage of U.S. Border Patrol agents who returned to field operations as a result of U.S. Border Patrol Processing Coordinators undertaking the responsibilities described in subsection (a).
 (f)Authorization of appropriationsThere is authorized to be appropriated $19,000,000 for each of fiscal years 2020 through 2023 to carry out this Act.
			